LEADBETTER, Judge,
concurring.
I concur in the result. I write separately to draw a distinction between authority or power, which I agree PennDot lacked under our decision in Sullivan v. Department of Transportation, Bureau of Driver Licensing, 682 A.2d 5 (Pa.Cmwlth.1996) and jurisdiction, over the subject matter of driver’s license suspensions, which I believe PennDOT has under the Vehicle Code, 75 Pa.C.S. § 1532(b). See, e.g., Delaware River Port Authority v. Public Utility Commission, 408 Pa. 169, 177-78, 182 A.2d 682, 686 (1962). Because PennDOT issued its suspension based upon a statute which was never enact ed, and has conceded error at oral argument in this matter, I concur in the decision to reverse.